DETAILED ACTION
An amendment was received and entered on 12/14/2020.
Claim 3 was canceled, and claim 21 was added.
Claims 1, 2, and 4-21 are pending.
Claims 11-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/17/2020.  
Claims 1, 2, 4-10, and 21 are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, application Nos. EP166192807.2 and EP17187774.9, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These applications fail to disclose instant SEQ ID NO: 90, and so do not provide adequate support for instant claim 4.  The effective filing date of this claims is considered to be 10/19/2017.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-10 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) “an oligonucleotide [ ] comprising a sequence selected from [a group of naturally occurring nucleobase sequences].  It is noted that the claims require no specific type of modification that would distinguish the oligonucleotides from a segment of a naturally occurring CD39 gene antisense strand, and that the previous requirement for a modified nucleotide was removed by the amendment of 12/14/2020. Therefore the claims embrace an oligonucleotide that is indistinguishable from naturally occurring CD39 antisense DNA. This judicial exception is not integrated into a practical 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “immunosuppression-reverting”.  The specification does not adequately define the phrase, and one of skill cannot know the metes and bounds of the claims.  It is unclear what extent of CD39 inhibition is required to achieve reversion of immunosuppression.  For example, it is unclear that all oligonucleotides that provide 50% inhibition of CD39 expression will provide the requisite reversion of immunosuppression. As a result, it is unclear how this phrase limits the genus of claimed oligonucleotides.  Are all antisense oligonucleotides that inhibit CD39 expression “immunosuppression-reverting” oligonucleotides? Claims 2-10 are included in the rejection because they do not clarify the issue. 
Claim 1 is indefinite because it recites “at least 50% of CD39 mRNA expression compared to an untreated control” but does not define how expression is measured, under what conditions it is measured, or the nature of the control or of the presumed experimental sample. The phrase “CD39 mRNA expression” could refer to CD39 mRNA 
Claims 2, 5-10, and 21 are included in the rejection because they do not clarify the ambiguities present in claim 1.  
Claim 2 is indefinite because it recites “the modified nucleotide” without antecedent basis.
Claim 8 is indefinite because it recites “the other oligonucleotide, the antibody and/or the small molecule” without antecedent basis.  Claims 9 and 10 are indefinite because they depend from claim 8 and do not address the issue.
Claim 21 is indefinite because it recites “the chemotherapeutic” without antecedent basis.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant argues that “immunosuppression-reverting” would be understood by those of skill, due to general knowledge in the art and the teachings of the specification. It is unclear if Applicant intends that a 50% reduction in CD39 mRNA is inherently 
Applicant argues that “at least 50% of CD39 mRNA expression compared to untreated control” is clear and definite because ASO-mediated inhibition can be achieved in any cell, tissue, organ or organism expressing the CD39 target sequence of SEQ ID NO: 1. This is unpersuasive because the claim does not make clear what measurements are being taken and compared in order to determine if the 50% threshold is being met. If 50% inhibition of CD39 expression inhibition is attained in only a subset of CD39-expressing cells in a given tissue, organ or organism, then 50% inhibition of all CD39 mRNA in that has not been achieved that tissue, organ or organism.  Would the claim limitation be met or not? One of skill cannot tell. Moreover, as discussed in the rejection, the determined value of inhibition will vary depending on the nature of the untreated control. The claim allows for the use of different types of control cells, tissues, organs, and organisms as a basis for comparison.  The Office takes official notice that CD39 varies in different organs (see e.g. https://www.proteinatlas.org/ENSG00000138185-ENTPD1/tissue) such that a given absolute value of inhibition will give rise to different percentages of inhibition depending on the cell, tissue, organ used as the basis of comparison in the calculation. Therefore the claim is indefinite. Please note that claim 4 is omitted from this rejection because the .

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ayares (US 20110038841).
Ayares taught a PCR primer (“CD39R3) consisting of the nucleotide sequence 5’-CATAGAGGCGAAATTGCAGAG-3’ (SEQ ID NO: 15).  See paragraph 355.  This sequence comprises instant SEQ ID NOS: 12 and 28.  See alignment below.
Instant SEQ ID NO: 12          AGGCGAAATTGCAGA    
                               |||||||||||||||
Ayares SEQ ID NO: 15     1 ATAGAGGCGAAATTGCAGAG 21
                              ||||||||||||||||                    
Instant SEQ ID NO: 28         GAGGCGAAATTGCAGA

The functional limitations recited in instant claims 1 and 5 are considered to be inherent in the structure of the oligonucleotide of Ayares (MPEP 2112).  Thus Ayares anticipates the claims. 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant argues that Ayares neither addresses the inhibition of CD39 mRNA expression in any way, nor discloses any of the ASOs recited in present claim 1. The issue of whether or not Ayares addresses inhibition of CD39 mRNA is irrelevant inasmuch as Ayares teaches an oligonucleotide within the structural limits of the rejected claims, contrary to Applicant’s assertion. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01 or In re Best, 195 USPQ 430, 433 (CCPA 1997). Applicant has pointed to no structural difference between the claimed oligonucleotide and the oligonucleotide of Ayares, and has not demonstrated any functional difference between the two, so the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ayares (US 20110038841).as applied to claims 1 and 5 above, and further in view of Sakano et al (US 20020049306).

Ayares was silent as to how the oligonucleotide was formulated. 
Ma taught that oligonucleotide primers, after synthesis could be diluted in deionized water.  See paragraph 100.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have dissolved the oligonucleotide primer of Ayares in deionized water as taught by Ma. One would have been motivated to do so in order to facilitate use of the primer, e.g. in addition to amplification reactions. Moreover, doing so would have been no more than the combination of prior art elements according to known methods to yield predictable results see MPEP 2143(I)(A). Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed. Claim 4 is objected to but would be allowable if rewritten in independent form incorporating all of the limitations of the claim from which it depends.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635